 Case 1:19-cv-01262-RGA Document 43 Filed 05/20/20 Page 1 of 5 PageID #: 355




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

DISH NETWORK L.L.C.,                           )
                                               )
                         Plaintiff,            )     Civil Action No. 1:19-cv-01262-RGA
                                               )
       v.                                      )
                                               )
SERVERLOGY CORPORATION,                        )
AHMAD AL SHAHMAN and DOES 2-5,                 )
individually and together d/b/a East IPTV,     )
                                               )
                                               )
                         Defendants.

     DECLARATION OF STEPHEN M. FERGUSON IN SUPPORT OF PLAINTIFF
      DISH NETWORK L.L.C.’S MOTION FOR ALTERNATIVE SERVICE AND
      MOTION FOR EXTENSION OF TIME TO SERVE AHMAD AL SHAHMAN

I, STEPHEN M. FERGUSON, of Houston, Texas declare as follows:

       1.      I make this declaration based on personal knowledge and, if called upon to testify,

would testify competently as stated herein.

       2.      I am a partner at the firm Hagan Noll & Boyle LLC, and licensed to practice law in

Texas. I am admitted pro hac vice for purposes of representing Plaintiff DISH Network L.L.C.

(“DISH”) in this case.
       3.      During September and October 2019 I had discussions with counsel for Defendant

Serverlogy Corporation (“Serverlogy”) regarding settlement of this case. Serverlogy’s counsel

made clear to me during those discussions that they desired a global settlement including

Serverlogy and the yet-to-be-named Doe Defendants d/b/a East IPTV.              These settlement

discussions ultimately were not successful.

       4.      Attached as Exhibit 1 are true and correct copies of certifications made by

Serverlogy’s counsel James Tobia and Karl Roth regarding their client and its principal

representative Ahmad Al Shahman (“Shahman”), pursuant to the Court’s Order. (D.I. 30.) Mr.

Tobia and Mr. Roth both certified that the only individual with which they corresponded in their


                                               1
 Case 1:19-cv-01262-RGA Document 43 Filed 05/20/20 Page 2 of 5 PageID #: 356




representation of Serverlogy was Shahman, that he would not provide his physical address, and

that his email addresses were ahmad.shm@protonmail.com and ahmad@dataname.com.

       5.     Attached as Exhibit 2 is a true and correct copy of an unsigned email I received

from ahmad.shm@protonmail.com on December 23, 2019.

       6.     Attached as Exhibit 3 are true and correct copies of screenshots of the

eastiptv.com, eastmedia.co, and serverlogy.com websites. The screenshot of eastiptv.com was

taken in January 2019 and the screenshots for eastmedia.co and serverlogy.com were taken in

September 2019. None of the websites list a street address; they all designate email and website-

specific messaging portal as the designated method of contact. Currently, eastmedia.co and

eastiptv.com both resolve to an identical webpage that says, “For any matters contact:

info@eastmedia.co.”

       7.     Attached as Exhibit 4 is a true and correct copy of excerpts of a response to a

subpoena I issued to Stripe, Inc. Shahman used Stripe to process transactions for and receive

funds from the sale of East IPTV set-top boxes. The response from Stripe indicates that Shahman

had bank accounts with Bank of America and PNC Bank. I determined that East IPTV was using

Stripe to process online sales of set-top boxes based in part on a confirmation email received by

DISH’s investigator after he purchased an East IPTV set-top box from Defendants. A redacted,

true and correct copy of that confirmation email is attached as Exhibit 5. The confirmation email

was from someone with an @stripe.com email address and instructed the email recipient to

“reply-to” customerservice@eastmedia.co.

       8.     Attached as Exhibit 6 is a true and correct copy of excerpts of a response to a

subpoena I issued to Bank of America. The response identifies Shahman’s address as 345 E.

Ohio St. Apt. 4504, Chicago, IL 60611.

       9.     Attached as Exhibit 7 is a true and correct copy of excerpts of a response to a

subpoena I issued to PNC Bank. The response identifies Shahman’s address as 345 E. Ohio St.

Apt. 4504, Chicago, IL 60611.


                                               2
 Case 1:19-cv-01262-RGA Document 43 Filed 05/20/20 Page 3 of 5 PageID #: 357




        10.    Attached as Exhibit 8 is a true and correct copy of excerpts of a response to a

subpoena I issued to PayPal. The response identifies Shahman’s address as Clock Tower, Emaar

Tower, Flat No. 1105, Dubai 185713 United Arab Emirates, in addition to identifying several

email addresses used by Shahman including billing@hoststore.com, ahmad@hoststore.com,

billing@themepure.com,         payments@themepure.com,            info@dataname.com,           and

w.developing@gmail.com.

        11.    Attached as Exhibit 9 is a true and correct copy of Serverlogy’s 2016 annual

report filed with the Florida Secretary of State. The document identifies Serverlogy’s address as

Artillerigatan 6, Stockholm, 114 51 Sweden.

        12.    Attached as Exhibit 10 is a true and correct copy of the affidavit of process server

Steve Serafin who attempted unsuccessfully to serve Shahman in Chicago, Illinois on March 2,

2020.

        13.    Attached as Exhibit 11 is a true and correct copy of the affidavit of process server

Peter Bermeus who attempted unsuccessfully to server Shahman in Stockholm, Sweden on March

11 and March 12, 2020.

        14.    Attached as Exhibit 12 is a true and correct copy of the affidavit of Irfan Farooq

who attempted unsuccessfully to serve Shahman in Dubai on March 12 and May 4, 2020.

        15.    Attached as Exhibit 13 is a true and correct copy of an email sent from

abuse@serverlogy.com on July 14, 2019 to another attorney in my firm, responding to a cease

and desist letter. The email states, in pertinent part, “We have received your lawsuit notification

thru [sic] our attorney….”

        16.    Attached as Exhibit 14 is a true and correct copy of excerpts of a response to a

subpoena I issued to Google regarding the creation of the email address w.developing@gmail.com

and East IPTV’s YouTube channel. Google’s response indicates that the recovery email used to

create w.developing@mail.com was mike@coxmax.com, the IP address used to create the

YouTube channel was 50.165.31.11, and the email used to create the YouTube channel was


                                                3
 Case 1:19-cv-01262-RGA Document 43 Filed 05/20/20 Page 4 of 5 PageID #: 358




eastiptv@gmail.com.    Someone using IP address 50.165.31.11 was determined from PayPal

records to have accessed Shahman’s PayPal account. (See Exhibit 8.)

       17.    Attached as Exhibit 15 is a true and correct copy of excerpts of a response to a

subpoena I issued to Enom, Inc., the registrar for the domain names eastiptv.com and

eastmedia.co. The response indicates that someone using the IP address 50.165.31.11 was used to

register and renew the domains eastiptv.com and eastmedia.co.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on May

19, 2019.


                                                   /s/ Stephen M. Ferguson
                                                   Stephen M. Ferguson




                                               4
 Case 1:19-cv-01262-RGA Document 43 Filed 05/20/20 Page 5 of 5 PageID #: 359




                                CERTIFICATE OF SERVICE

               I hereby certify that on May 20, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

               I further certify that I caused copies of the foregoing document to be served on

May 20, 2020, upon the following in the manner indicated:

Severlogy Corporation                                                  VIA ELECTRONIC MAIL
c/o Ahmad Al Shahman
ahmad.shm@protonmail.com

Serverlogy Corporation                                                    VIA HAND DELIVERY
c/o Agents And Corporations, Inc.
1201 Orange Street, Suite 600
One Commerce Center
Wilmington, DE 19801

                                                    /s/ Rodger D. Smith II

                                                    Rodger D. Smith II (#3778)
